Citation Nr: 1448737	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-49 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the ankles, knees, and shoulders.  

2.  Entitlement to service connection for a low back disorder, to include arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to May 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2013, the Veteran testified during a hearing via video conference before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In January 2014, the Board remanded the issues on appeal for VA examinations and opinions concerning the nature and etiology of the Veteran's ankles, knees, shoulders, and low back.  The appeal has been returned to the Board for further adjudication.  


FINDINGS OF FACT

1.  Arthritis of the ankles, knees, and shoulders was not manifested in service or within the Veteran's first post service year, and the only medical opinion to address the etiology of the Veteran's bilateral ankle, knee, and shoulder disabilities weighs against the claim.  A continuing bilateral ankle, knee, and shoulder disability was not shown in service or until years thereafter.  

2.  The most probative evidence shows that the Veteran's currently manifest lumbar disability did not have its onset in service and is not otherwise related to his period of active duty; arthritis of the lumbar spine was not clinically manifest within one year of discharge.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle, knee, and shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  A back disorder, to include arthritis, was not incurred in service and did not manifest to a compensable degree within one year of separation.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated June 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013).  Arthritis is considered a chronic disease.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

Moreover, service connection will also be presumed for chronic disabilities, such as arthritis, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran attributes his ankle, knee, and shoulder conditions to the excessive wear and tear of military service on his joints.  He alleges that he was assigned various additional tasks outside of his regular military duties that took a toll on his ankles, knees, and shoulders.  
With regard to the Veteran's service treatment records (STRs) for his period of active duty from June 1977 to May 1980, the Board notes that in October 2007 the Veteran was notified that the only record found was his entrance physical and what evidence the Veteran could submit in place of his service treatment records.  In June 2008 the RO made a formal finding of the unavailability of the Veteran's STRs, and described the efforts that were taken to attempt to obtain such records.  

The Board also notes that the Veteran has reported that he received treatment from Dr. T.J. for his conditions.  After receiving a completed VA Form 21-42, "Authorization and Consent to Release Information" for treatment records from Dr. T.J., the RO made several attempts to obtain those records to no avail.  

As for the Veteran's ankle claim, the Veteran's post-service treatment records clearly document the existence of his ankle condition; however these records show the earliest treatment date for his right ankle was in February 2008.  Imaging at that time was considered normal.  In May 2008 the Veteran complained of increased pain after twisting his right ankle.  An MRI showed a partial tear and mild degenerative changes.  

At the October 2012 hearing, the Veteran testified that during service he tripped and fell once and then shortly after that incident he stepped on a rock and twisted his ankle.  He reported that he went to the clinic and was given a wrap for his ankle.  

At the Veteran's April 2014 VA examination, the Veteran reported bilateral ankle injuries in 1977 or 1978.  He also reported both ankles giving way frequently for which he was seen in 2008.  MRI at that time showed a possible right ankle sprain.  The Veteran reported that after service, between 1996 and 1998, he was casted for about 2 weeks and on crutches once or twice for ankle problems.  Currently he complained of giving way 3 times a week which was helped with the use of soft ankle braces.  On physical examination he had tenderness or pain on palpation of the right ankle.  X-ray noted minimal degenerative changes on the right.  The Veteran did not report any flare-ups.  There was no increased pain, no weakness, fatigability, or incoordination with repetitive testing.  There was no ankylosis.  The examiner diagnosed minimal residual of right ankle sprain, with minimal degenerative change.  No evidence of residual instability or arthritis of the left ankle.  The examiner opined that it was less likely as not that the Veteran's ankle condition was caused by or related to service.  The rationale provided was that the Veteran reported 2-3 injuries to his right ankle.  None of the in-service injuries required casting or crutches; however, the 2 injuries after service, while employed in civil service, required casting and/or crutches.  In the examiner's opinion it is more likely that the post service injuries were the cause of his minimal instability.  

As for the Veteran's bilateral shoulder claim, the Veteran never sought treatment for a shoulder condition in service.  The Veteran's post-service treatment records clearly document the existence of his bilateral shoulder condition; however these records show the earliest treatment date was in 2009.  

At the October 2012 hearing, he testified that he believes he hurt his shoulders due to repetitive lifting of tires and rims in the course of his duties.  Additionally, he reported that he lifted weights at the gym for entertainment.  

At an April 2014 VA examination, the Veteran reported that he did not begin to have shoulder problems until he was out of the service and working for civil service.  He reported he was not seen for evaluation until 2009.  X-ray studies at that time showed an anatomic variant and minimal acromioclavicular arthritis bilaterally.  The examiner noted that the Veteran's current complaints of pain with overhead use and with forward flexion are consistent with a history of impingement syndrome, however physical findings were lacking.  On physical examination he had flexion to 105 degrees, and abduction to 150 degrees on the right, and flexion to 105 degrees and abduction to 160 degrees on the left.  There was no objective evidence of painful motion.  There was no change in his ROM with repetitive motions testing.  There was functional loss after repetitive testing of less movement than normal on both sides.  The examiner opined that the Veteran's symptoms were unlikely to significantly limit functional ability when used repetitively over a period of time.  The Veteran did not report flare-ups.  There was no increased pain, no weakness, fatigability, or incoordination with repetitive testing.  There was no ankylosis.  The examiner diagnosed mild acromioclavicular arthritis.  The examiner opined that it was less likely than not that the Veteran's bilateral shoulder condition was caused by or related to service.  The rationale provided was that by the Veteran's reported history he did not begin to have problems with his shoulders until 2 years after discharge when he was working in civil service, there are no records of complaints or treatment for a shoulder condition until 2008, approximately 28 years after discharge, and the diagnosis of mild bilateral acromioclavicular arthritis at this time is compatible with the veteran's age and senescence.  

As for the Veteran's bilateral knee claim, the Veteran never sought treatment for a knee condition in service.  The Veteran's post-service treatment records clearly document the existence of his bilateral knee condition; however these records show the earliest treatment date was in 2008.  

At the October 2012 hearing, he testified that he believes he hurt his knees due to climbing on top of helicopters and jumping down in the course of his duties, and due to other non-specific details to which he was assigned.  

At an April 2014 VA examination, the Veteran reported that his knee pain began in the military but that he never sought treatment for it while in service.  He later stated that his knee pain began after discharge and that he didn't seek treatment for his knees until 2008.  His current complaints were pain anteriorly, weakness, popping, and aching.  On physical examination, he had flexion to 135 degrees and no limitation to extension for the right knee, and flexion to 135 and no limitation to extension for the left knee.  There was no objective evidence of painful motion.  There was no change in his ROM with repetitive motions testing.  X-rays showed minimal degenerative changes bilaterally but no evidence of injury.  He did not report having any flare-ups.  There was no increased pain, no weakness, fatigability, or incoordination with repetitive testing.  There was functional loss after repetitive testing of interference with sitting, standing, and weight-bearing on both sides.  The examiner opined that the Veteran's symptoms were unlikely to significantly limit functional ability when used repetitively over a period of time.  The examiner diagnosed minimal degenerative disease of both knees.  The examiner opined that it was less likely than not that the Veteran's bilateral knee condition was caused by or related to service.  The rationale provided was that by the Veteran's reported history he did not seek treatment for his knees in service, there are no records of complaints or treatment for a knee condition until 2008, approximately 28 years after discharge, and the diagnosis of mild degenerative disease at this time is compatible with the veteran's age and senescence.  

With regard to the Veteran's low back condition, the Veteran has reported that he first injured his back on active duty while assigned to a detail that required him to transport food from the mess hall for the week for the company he was assigned to.  The Veteran's post-service treatment records clearly document the existence of his low back condition; however these records show the earliest treatment date was in 2008.  


At the October 2012 hearing, he testified that after loading and unloading food off the truck, along with all the other details he reports being assigned, he felt pain in his lower back.  He testified that he went to the clinic, and was sent from the clinic to a specialist off base.  The Veteran testified that the specialist wanted to do a spinal tap and since he didn't want to have a needle stuck in his back, he left.  He then testified that he was put on approximately a month long profile for light duty, which his NCOIC ignored.  The Veteran also testified that he first saw a chiropractor in 1983.  Additionally, he stated that one of his current doctor's, Dr. J. has been treating him for his conditions since the 80's, and while the old records no longer exist, he would see if he could get a statement from the doctor attesting to the fact that he has treated the Veteran for his current conditions since then.  To date no such statement has been offered by the Veteran.  The Veteran denied being involved in any accidents post-service.  

At an April 2014 VA examination, the Veteran reported that he injured his back gradually over a period of about one month while he was driving and loading and unloading rations for the mess hall.  He also reports that he injured his back learning to ski.  Additionally, the Veteran reported that he was involved in two motorcycle accidents post-service, in 1986 and 1992.  The first accident was significant enough to result in cervical fusion surgery.  The Veteran complained of daily discomfort and problems bending, lifting, twisting, sleeping, and with prolonged standing or sitting.  On physical examination, he had forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was no objective evidence of painful motion.  There was no change in his ROM with repetitive motions testing with the exception of post-test extension, which was to 10 degrees.  The Veteran did not report flare-ups.  There was no increased pain, no weakness, fatigability, or incoordination with repetitive testing.  There was functional loss after repetitive testing of pain on movement and interference with sitting, standing, and/or weight-bearing.  The examiner opined that the Veteran's symptoms were unlikely to significantly limit functional ability when used repetitively over a period of time.  There was no muscle spasm, atrophy, pain to palpation, or guarding.  No ankylosis or IVDS of the spine was found.  The examiner continued the diagnosis of degenerative disc disease of the thoracolumbar spine.  The examiner opined that it was less likely than not that the Veteran's low back condition was caused by or related to service.  The rationale provided was that the Veteran had gradual onset of low back pain without a significant injury that did not prevent him from finishing his term of service.  Additionally, the Veteran continued his career in civil service as an aircraft mechanic for 25 years.  The examiner also noted that the Veteran was able to do this despite 2 post-service intercurrent injuries from motorcycle accidents, one serious enough to result in cervical spine surgery.  The examiner went on to state that the x-ray changes are compatible with the Veteran's age.  

In summary, with respect to the shoulders and knees, the Veteran has indicated that his problems in these areas did not begin until after service and an appropriate VA examiner has reviewed the claims file, examined the Veteran, and concluded that his current shoulder and knee problems are not related to service.  As for the ankles and back, the Veteran was initially seen in service on a couple of occasions for his ankles but, as noted by the VA examiner, these injuries did not require any sort of lengthy treatment as contrasted with post-service complaints, and with respect to the back, the Veteran has inconsistently reported the onset of his back problems.  Moreover, there is no medical opinion of record that disputes or contradicts the opinions of the VA examiner that are squarely against the claim.  While the Vet is considered to be competent to report relevant ankle and back symptoms since service, he is not considered competent to diagnose those symptoms or relate them to a specific event or injury.  Consequently, the Board finds the preponderance of the evidence in this case is against the claims for entitlement to service connection for arthritis of the ankles, knees, and shoulders, or a low back condition, to include arthritis of the lumbar spine.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral ankle, knee, and shoulder disability is denied.  

Service connection for a low back disability, to include arthritis of the lumbar spine is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


